Title: To James Madison from Josef Yznardy, 1 June 1801 (Abstract)
From: Yznardy, Josef
To: Madison, James


1 June 1801, Philadelphia. Expresses his continuing interest in the Cádiz consulate despite his distance from it and, devoted to duty, communicates his ideas on the following subject. Apologizes for expressing himself in Spanish but does so better in that language and knows that Wagner will translate it well.
Has learned from public information how the despotic Barbarian powers have behaved without considering that the delay in delivery of presents to Algiers was due to the war. Believes that the present British friendship to U.S. trade in the Mediterranean is due to their present crisis and to the United States being the only flag that can maintain neutrality. This is against their principles, as they wish to exclude other nations from the Mediterranean trade. In the past they have incited the Moors against Spain, France, Sweden, and Denmark and will use the same methods against the United States, but American trade in the Mediterranean has grown so much during the war that the British will not be able to suppress it in peace. By showing constancy and strength the United States will maintain its advantage, and the Moors and other naval powers will learn to respect the U.S. flag. Suggests that in addition to the three large-capacity warships now being built, a small, swift schooner be added to the U.S. squadron to observe enemy movements and carry dispatches. Says an agent should be established at Gibraltar to provide for repair and resupply of American ships with a credit on London for Alicante, Cartagena, Málaga, Algeciras, Ceuta, and Cádiz as well as Gibraltar. Since the treaty with Spain has no stipulations for warships, suggests that the U.S. government ask the Spanish minister of state to admit them for supplies and repairs. Will write himself if JM approves.
As Spain will not admit ships bringing in Moorish prizes, out of a rightful fear of the consequences, suggests asking the emperor of Morocco if Tangier could be used for this purpose, as it is the only acceptable Mediterranean port besides Toulon and Marseilles. Because the Levant winds are so strong, it would not be practicable to send prizes taken to the westward to the latter ports and sending them to the United States would be dangerous because of the delay, the diminution of seamen, and the pestilences from which the prizes might be suffering.
Destroying them at sea might cause the enemy to do the same. Suggests that the squadron go to Algiers and demand the resident consul and U.S. citizens. Should they be refused, the squadron could either destroy the city or refrain, but give no quarter to ships of other nations they might meet there. They could then cruise from Tangier to Marseilles, shelling Algiers from time to time for a year afterward and ignoring any treaties or offers because the Algerines fulfill none. This would persuade the emperor of Morocco to uphold his treaty and refrain from providing armaments with which he has aided Algerines so they might commit acts of piracy against civilized nations, as Yznardy has previously reported. The arrival of peace would be conducive to a league of Spain, France, America, Sweden, Holland, and Denmark, with each one contributing a warship and not allowing the Barbarian powers any maritime trade. The expense would be slight, the league would counter the British influence in the Mediterranean, and commerce in general would be protected. Has expressed this thought to the Spanish government. Hopes JM will think enough of these opinions to transmit them to the president.
